DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1 and 10.
b.    Pending: 1-16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JOO PG PUB 20170169892 (hereinafter JOO).

	
Regarding independent claim 1, JOO teaches a memory device (title) comprising:
a plurality of cell strings (CS11/CS12/CS21/CS22 in figure 2) each including a select transistor (SST linked to SSL1/SSL2 in figure 2) and memory cells (MC1-MC6 in figure 2) connected in series; 
5a peripheral circuit (circuits in 110 excluding 111/109/PFC in figure 1) configured to apply a verify voltage (VL or VU in figure 10) to the select transistor (SST linked to SSL1/SSL2 in figure 2) and perform an internal operation (normal READ/program/erase operation or S380 in figure 11, [0122], “…select transistor fail process may include an operation of adjusting threshold voltages of the select transistors and an operation of setting the memory block BLKa as a bad block…”) on the memory cells; and 
control logic (109/PFC in figure 1) configured to control the peripheral circuit (circuits in 110 excluding 111/109/PFC in figure 1) to apply an operation voltage (voltages applied to selected WL/non-selected WL, BL/SL during a read/program/erase operation, [0122] teaches to adjust threshold of select transistor when failed, indicating an erase /reprogram operation for this block, voltages needed for such operation) for the internal operation (normal READ/program/erase operation or S380 in figure 11), wherein 10the control logic (109/PFC in figure 1) comprises a bad string management component (pass/fail check circuit (PFC) in figure 1) configured to: 
verify threshold voltages of the select transistor (figure 11, 410/420 in figure 12); and 
circuits in 110 excluding 111/109/PFC in figure 1) to perform the internal operation (normal READ/program/erase operation or S380 in figure 11) on a cell string including a select transistor 15passed in verification according to a verify result of the select transistor (S370 in figure 11, [0122], “…In operation S370, the nonvolatile memory device 110 determines a pass or a fail...”)  

Regarding claim 9, JOO teaches the memory device of claim 1, wherein the control logic (109/PFC in figure 1) is configured to compare the threshold voltages (figure 10 and 11) of the select 5transistor with a preset reference voltage (VL or VU in figure 10/11) to verify whether the threshold voltages of the select transistor have changed.  

Regarding independent claim 10, JOO teaches a method of operating a memory device (title), the method comprising: 
10verifying (figure 11/12) threshold voltages of a select transistor; 
storing (setting “bad block” indicated in [0122]) status information according to a verify result for the threshold voltages of the select transistor ([0122], “…select transistor fail process may include an operation of adjusting threshold voltages of the select transistors and an operation of setting the memory block BLKa as a bad block…”); 
outputting ([0038], “…A determination result of pass or fail is transmitted to control logic circuit 119…”) a status signal including a first status signal indicating a pass status of the select transistor and a second 15status signal indicating a fail status of the select transistor according to the status information; and 
performing an internal operation (normal READ/program/erase operation or S380 in figure 11) in response to the status signal.  
Regarding claim 16, JOO teaches the method of claim 10, wherein verifying the threshold voltages comprises comparing ([0121], figure 10, 11) the threshold voltages of the select transistors with a preset reference voltage (VL or VU in figure 10/11) to verify 10whether the threshold voltages of the select transistors have changed.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAM PG PUB 20150179235 (hereinafter NAM).

Regarding independent claim 1, NAM teaches a memory device (figure 2) comprising: 
a plurality of cell strings (CS11/CS12/CS21 in figure 5, 110 in figure 2) each including a select transistor (SST/GST in figure 5) and memory cells (MC1-MC8 in figure 5) connected in series; 
5a peripheral circuit (120/130 in figure 2) configured to apply a verify voltage (Vread_e applied to GSL/SSL during initial verify in figure 9, S220 in figure 10) to the select transistor (SST/GST in figure 5) and perform an internal operation (S230 in figure 10, erase operation in [0085]) on the memory cells; and 
control logic (140 in figure 2 or 200 in figure 1) configured to control the peripheral circuit (120/130 in figure 2) to apply an operation voltage (bias conditions for BL, WL during an erase operation, e.g., S230 in figure 10) for the internal operation (S230 in figure 10, erase operation in [0085]), wherein 10the control logic (140 in figure 2) comprises a bad string management (GSL/SSL Vth Check circuit in 140 in figure 2, or 220 in figure 1) component configured to: verify (S220 in figure 10) threshold voltages of the select transistor; and control the peripheral circuit (120/130 in figure 2) to perform the internal operation (S230 in figure 10, erase operation in [0085]) on a cell string including a select transistor 15passed in verification according to a verify result of the select transistor.

Regarding claim 2, NAM teaches the memory device of claim 1, wherein the bad string management component (GSL/SSL Vth Check circuit in 140 in figure 2, or 220 in figure 1 plus “predetermined area of nonvolatile memory device 100” indicated in [0036]) comprises: 20a register (“predetermined area of nonvolatile memory device 100” indicated in [0036], [0036], “…clean/bad mark information may be stored in a predetermined area of nonvolatile memory device 100…”) configured to store status information of the select transistor according to the verify result; and 
a status signal output circuit (circuit in 220 responsible for assigning “bad mark” or “clean mark” in [0035, [0035], “…Memory controller 200 includes a bad mark management unit 220 that may check whether a threshold voltage of a selection transistor connected to at least one selection line GSL and/or SSL (refer to FIG. 2) of each memory block is varied, and which assigns (sets/decides/directs) a bad mark or a clean mark to a corresponding memory block according to the checking result. Here, clean/bad mark information may be stored in a predetermined area of nonvolatile memory device 100…”) configured to output a status signal including a first status signal (“clean mark” in [0035]) indicating a pass status of the select transistor and a second status signal (“bad mark” in [0035]) indicating a fail 49PA4434-0 status of the select transistor according to the status information.  

Allowable Subject Matter
Claims 3-8, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is NAM (US 20150179235 Al).

Regarding claim 3, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the peripheral 5circuit is configured to perform a switching operation so that a block word line voltage is not applied to a cell string corresponding to the second status signal in response to the status signal, during a program operation or a read operation.
Regarding claim 4 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the control logic is configured to control the peripheral circuit to perform an erase operation on remaining 15cell strings of the plurality of cell strings except for the one or more cell strings when performing the erase operation using the memory block as one operation unit.  
Regarding claim 11, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: performing the internal operation comprises performing a switching operation so that a block word line voltage is not applied to a cell string corresponding to the second status signal during a program operation or a read operation.  
Regarding claim 12 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: performing the internal operation comprises applying an erase voltage to remaining cell strings of a plurality of cell strings except for one 5or more cell strings when an erase operation is performed on a memory block including the plurality of cell strings including the one or more cell strings including a select transistor failed in verification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824